DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 9-10, 12-13 and 16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Forrest et al (GB 2,181,450) in view of Murray (US 5,346,706).
Claim 9 recites the following limitations:
A method for producing an alcohol free or low alcohol fermented malt based beverage comprising the following steps:
(a) forming a grain grits mash by mashing grain grits, inactivating β-amylase by bringing the temperature of the grain grits mash to over 85° C, adding a thermostable α-amylase and reacting α-amylase with starch within the grits to produce a wort of fermentability of not more than 20%;
(b) boiling the wort obtained from step (a) in the presence of hops to yield a boiled wort of gravity comprised between 9 and 20°P;
(c) cooling the wort obtained from step (b) to a temperature of 2 to 5°C and transferring the wort to a fermentation tank; and 

In regard to claims 9 and 16, Forrest et al discloses “[a] method of producing a wort of low fermentability from which a low alcohol beer-like beverage can be produced, comprising inactivating β-amylase in the mash and reacting α-amylase, which may be naturally occurring or added, with starch. The added α-amylase is thermostable in order to withstand elevated temperatures at which the β-amylase is inactivated” (Abstract).
More specifically in regard to the production of low-alcohol, low-fermentability beer, Forrest et al discloses:
An object of the present invention is to provide a method of making a wort of low fermentability, and thence a beer-like beverage of low alcohol content which does not have an oversweet taste and which does not require removal of alcohol already produced. According to the present invention there is provided a method of making a wort of low fermentability, comprising inactivating β-amylase in a malt, and reacting α-amylase and starch within the malt to produce a wort containing a substantially soluble carbohydrate mixture. In normal brewing, the action of β-amylase, which occurs naturally in malted barley, is to react with starch and dextrins to produce mainly maltose. Maltose is a sugar which is reactive with yeast to produce alcohol in the brewing process, so to reduce the alcohol content of the beer it is desirable to reduce the maltose content of the wort. However, in producing the wort it is essential to break down the insoluble and non-reactive starch to soluble sugar residues which will react to some degree with the yeast, so selective enzyme activity is required. α-amylase, also present naturally in malted barley, reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast. In normal brewing, therefore, the α- and β-amylase act together with the starch to break it down into dextrins and thence to maltose, producing a wort of around seventy per cent fermentability. α-amylase can operate on its own to produce a restricted amount of fermentable maltose and increased quantities of unfermentable but soluble dextrins. This produces a wort of lower fermentability which can be used in conventional brewing plant to produce a beer of reduced alcohol content. 

Hence, Forrest et al discloses the same mechanism of producing the wort of low fermentability by inactivating β-amylase by bringing the temperature of the grain grits mash to 85° C, adding a thermostable α-amylase and reacting α-amylase with starch within the grits to produce a wort of low fermentability as claimed.
More specifically regarding the temperature of β-amylase inactivation and addition of thermostable α-amylase, Forrest et al discloses:
The β-amylase in the malt may be inactivated by heating the malt to a temperature in excess of 67°C, preferably 78-85°C. Above 85°C extract recovery and wort separation become difficult, although worts of very low fermentability can be obtained. Heating the malt to inactivate the β-amylase also has the effect of inactivating the naturally-occurring α-amylase, so in this case further α-amylase is added. In order that the elevated temperatures can be maintained, thereby obviating the need for repeated temperature alterations, it is preferred that a thermostable α-amylase be added. This α-amylase then breaks down the starch without itself being inactivated, at 78-85°C. The use of a thermostable added α-amylase also allows the wort-producing process to be performed as a single stage, as the thermostable α-amylase can be added before the naturally occurring amylase has been entirely inactivated; thus the elevated 78-85°C temperature has the dual and simultaneous effect of inactivating the natural α- and β-amylase and allowing starch breakdown by the thermostable α-amylase. By selecting particular α-amylases for breaking down the starch, wort fermentabilities (i.e. the proportion of the wort which will react with yeast to produce alcohol) of 30-50 per cent can be attained. By relying on α-amylase saccharification of the starch, the proportion of maltose 
In regard to the alcohol content of the beverage, Forrest et al discloses:
At a mash temperature of 80°C a wort fermentability of 32-43 per cent can be obtained, and normal fermentation of this wort with ale or lager yeast at an original gravity of 1031 can produce a beer-like beverage having an alcohol content of 1.5-2 per cent v/v and low residual content of fermentable sugars. This compares with a normal wort of 70 per cent fermentability producing a beer alcohol content of 3.3 per cent v/v at an original gravity of 1031. 
The alcohol content of the low-alcohol beer-like beverage can be further reduced, for example to less than 1.2 per cent v/v at an original gravity of 1031, by addition of a non-fermentable sugar of low sweetness such as lactose as part of the grist (bottom of page 1, top of page 2).

In summary, Forrest et al discloses:
--producing a wort of low fermentability that leads to the production of a low-alcohol content beer-like beverage;
--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;
--reacting malt with added α-amylase that reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast;
--selecting particular α-amylases to further adjust wort fermentability;
-- inactivating β-amylase in malt by heating malt to 85°C;

--production of beer-like low-alcoholic beverage that has traditional beer-like flavor and characteristics.
Further in regard to claims 9 and 16, it is noted that boiling of wort is a standard processing step during the beer manufacture. Forrest et al discloses that original gravity of 1031 (Examples 1 and 2).
Further in regard to the inactivation temperature, fermentability and gravity recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the inactivation temperature, fermentability and gravity recitations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further in regard to the recitations of the fermentability and wort gravity, it is noted that although the reference does not specifically disclose every possible quantification or characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The 
Forrest does not disclose fermenting the wort at a temperature of 0 to 2°C as claimed in step (d) and the alcohol content of fermented malt beverage being not more than 0.7 vol% (claim 9) or not more than 0.1 vol% (claim 16).
Murray et al discloses a process for producing non-alcoholic malt beverages, and a cold-contact brewing process for producing same (Col. 1 lines 11-13). Murray et al discloses “[a] cold contact process for the production of non-alcoholic malt beverages comprising the steps of preparing a boiled malt wort of about 12-20 degrees Plato” (Abstract). Murray et al discloses that “[t]he yeast and the wort are held in contact in the mixture for greater than 10, up to a maximum of 30 hours, at a temperature of greater than zero up to a maximum of less than 7 degrees Centigrade” (Abstract). 
In the background section of the invention, Murray et al discusses previous attempts to produce low-alcoholic or non-alcoholic beer or malt beverages by various methods including cold contact processes:
Cold contact processes have also been utilized in the production of non-alcoholic beverages. Japanese Kokai 53-127861, for example, discloses a process in which a wort of fifteen to twenty-five percent Balling, at low temperatures (between minus five and ten degrees Centigrade, and preferably between two and minus two degrees Centigrade), is contacted with one and one-half to two weight percent of yeast, for a period of between sixteen and seventy-two hours. 
Another cold contact process is described in U.S. Pat. Nos. 4,661,355 and 4,746,518, according to which a dilute, (six to twelve percent solids), acidified wort, (pH of about 4), is contacted with an alcohol-free yeast for about twenty-four to forty-eight hours at a temperature of below zero degrees Centigrade. Yeast separation and carbonation follow, to produce a beverage having only a nominal alcohol content. 
Yet another cold contact process is described in published Canadian Patent Application 2,027,651. That publication describes a process for producing a non-alcoholic malt beverage. The process entails contacting a slurry containing at least ten percent yeast suspended in fresh regular green beer, with a wort having fourteen to twenty percent extract by weight. The wort and slurry are mixed in the necessary relative proportions to produce a yeast cell count of not less than one hundred million cells per milliliter of mixture. Note that the patentee originally taught that concentrations of one hundred and thirty million cells per milliliter were essential to the process, only to later discover that the minimum could be pushed to as low as the one hundred million cells now taught as the minimum amount essential for the purposes of that process. Contact is sustained at temperatures of between three and seven and one half degrees Centigrade for a period of between one half and ten hours. The beverage is finished through carbonation and dilution to reduce the alcohol content to meet the non-alcoholic specification (Col. 1 line 49-Col. 2 line 23).

Murray et al discloses process for the production of a non-alcoholic malt beverage, the conditions of which flavor, on a taste evaluation basis, minimization of undesirable aldehyde flavourants while at the same time avoiding any substantial ethanol production (Col. 2 lines 39-44).
Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees:


Murray et al further discloses acidifying the boiled wort and addition of yeast to acidified wort (Col. 3). In regard to the specific fermentation conditions of wort with yeast as recited in step (d) of claims 9 and 16, Murray et al further discloses:
The yeast and the wort are maintained in contact in the mixture for greater than 10, up to a maximum of 30 hours. In a preferred embodiment the contact is continued for greater than 10 hours, up to about 24 hours. An especially preferred embodiment is where the contact is continued for about 16 hours. 
Contact is carried out at temperatures of greater than zero up to a maximum of less than 7 degrees Centigrade. Preferably, the contact temperature is between about 2 and 5 degrees Centigrade, with about 3 degrees being especially preferred (Col. 4 lines 32-42).

In regard to the recitation of the alcohol content, Murray et al discloses non-alcoholic malt beverage has an ethanol concentration of less than about 0.5% v/v (Claim 24).
Both references are directed to the production of malt beverages having reduced ethanol content. Forrest et al discloses:

--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;
--reacting malt with added α-amylase that reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast.
Murray et al discloses production of a non-alcoholic or low-alcoholic malt beverage by employing a cold contact process where yeast is brought in contact with wort for the time period greater than 10, up to a maximum of 30 hours at a temperature between about 2 and 5 degrees Centigrade. Murray et al discloses that such cold contact process restricts ethanol production. Since Forrest discloses production of a non-alcoholic or low-alcoholic malt beverage by producing a wort of low fermentability and further discusses various methods to further decrease the alcohol content of the malt beverage, one of ordinary skill in the art would have been motivated to modify Forrest in view of Murray et al and to employ cold contact process as disclosed by Murray e al in order to further reduce alcohol content of the malt beverage.
Further in regard to the recitations of the alcohol content of the final mat beverage, it is noted that although the references do not specifically disclose every possible quantification or characteristic of its product, this characteristic would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The combination of references discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that alcohol content of the final mat beverage among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the 
In regard to claim 10, Forrest et al and Murray et al disclose malt.
In regard to claim 12, it is noted that claim recites the range that includes zero percent corn and 100% malt. The limitation of claim 12 are optional when no corn is present in the grist. The claim limitations only apply when corn is required to be a part of mash. However, the amount of corn reads on zero, i.e., no corn. Therefore, the recitations of adding a corn, if any, mashing with corn and raising the temperature of corn-containing mash become optional.
In regard to claim 13, it is noted that boiling of wort is a standard processing step during the beer manufacture. Forrest et al discloses that original gravity of 1031 (Examples 1 and 2). Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees (Col. 2 lines 56-68, Col. 3 lines 1-6).

Response to Arguments
Applicant's arguments filed 12/07/2021 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Forrest et al is not relied upon as a teaching of a cold-contact fermentation process. Forrest et al is relied upon as a teaching of
 --producing a wort of low fermentability that leads to the production of a low-alcohol content beer-like beverage;
--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;
--reacting malt with added α-amylase that reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast;
--selecting particular α-amylases to further adjust wort fermentability;
-- inactivating β-amylase in malt by heating malt to 85°C;
--the fact that by heating malt above 85°C, worts of very low fermentability can be obtained;
--production of beer-like low-alcoholic beverage that has traditional beer-like flavor and characteristics.
 Murray et al is relied upon as a teaching of a cold-contact fermentation process.
Murray et al discloses “[a] cold contact process for the production of non-alcoholic malt beverages comprising the steps of preparing a boiled malt wort of about 12-20 degrees Plato” (Abstract). Murray et al discloses that “[t]he yeast and the wort are held in contact in the mixture for greater than 10, up to a maximum of 30 hours, at a temperature of greater than zero up to a maximum of less than 7 degrees Centigrade” (Abstract). 
Murray et al discloses a process for producing non-alcoholic malt beverages, and to a cold-contact brewing process for producing same (Col. 1 lines 11-13). 
In the background section of the invention, Murray et al discusses previous attempts to produce low-alcoholic or non-alcoholic beer or malt beverages by various methods including cold contact processes:

Another cold contact process is described in U.S. Pat. Nos. 4,661,355 and 4,746,518, according to which a dilute, (six to twelve percent solids), acidified wort, (pH of about 4), is contacted with an alcohol-free yeast for about twenty-four to forty-eight hours at a temperature of below zero degrees Centigrade. Yeast separation and carbonation follow, to produce a beverage having only a nominal alcohol content. 
Yet another cold contact process is described in published Canadian Patent Application 2,027,651. That publication describes a process for producing a non-alcoholic malt beverage. The process entails contacting a slurry containing at least ten percent yeast suspended in fresh regular green beer, with a wort having fourteen to twenty percent extract by weight. The wort and slurry are mixed in the necessary relative proportions to produce a yeast cell count of not less than one hundred million cells per milliliter of mixture. Note that the patentee originally taught that concentrations of one hundred and thirty million cells per milliliter were essential to the process, only to later discover that the minimum could be pushed to as low as the one hundred million cells now taught as the minimum amount essential for the purposes of that process. Contact is sustained at temperatures of between three and seven and one half degrees Centigrade for a period of between one half and ten hours. The beverage is finished through carbonation and dilution to reduce the alcohol content to meet the non-alcoholic specification (Col. 1 line 49-Col. 2 line 23).


Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees:
A boiled malt wort having a Plato value of greater than 12 up to about 20 degrees, is first prepared. The wort is boiled to drive off up to about 20% of its original weight, of water. Typically between 7% and 15% should be boiled off, with about 10% being preferred. Boiling as prescribed, is believed to reduce the aldehyde content of the wort, thereby avoiding some of the off-flavors that are chronically associated with cold contact beers produced in accordance with prior processes. A preferred wort is one of about 16 degrees Plato. This for example could be produced by preparing an initial wort of 14 degrees Plato, boiling off about 10% of that initial wort by weight, to produce a post boil wort of about 16 degrees Plato. Note that Plato values of 12 or less fail to take advantage of the mass-action effects in aldehyde reduction during contact of the wort with the yeast, and require that larger amounts of water be carried through processing. This is a disadvantage of the processes as set out in the previously mentioned US patents (Col. 2 lines 56-68, Col. 3 lines 1-6).

Murray et al further discloses acidifying the boiled wort and addition of yeast to acidified wort (Col. 3). In regard to the specific fermentation conditions of wort with yeast as recited in step (d) of claims 9 and 16, Murray et al further discloses:
The yeast and the wort are maintained in contact in the mixture for greater than 10, up to a maximum of 30 hours. In a preferred embodiment the contact is continued for greater than 10 hours, up to about 24 hours. An especially preferred embodiment is where the contact is continued for about 16 hours. 
Contact is carried out at temperatures of greater than zero up to a maximum of less than 7 degrees Centigrade. Preferably, the contact temperature is between about 2 and 5 degrees Centigrade, with about 3 degrees being especially preferred (Col. 4 lines 32-42).
In regard to the recitation of the alcohol content, Murray et al discloses non-alcoholic malt beverage has an ethanol concentration of less than about 0.5% v/v (Claim 24).
Both references are directed to the production of malt beverages having reduced ethanol content. Forrest et al discloses:
--producing a wort of low fermentability that leads to the production of a low-alcohol content beer-like beverage;
--inactivating β-amylase in a malt to reduce maltose content in wort which leads to the reduction of alcohol content in beer;
--reacting malt with added α-amylase that reacts with starch to produce restricted amounts of maltose, and considerable quantities of dextrins which at low molecular weight are soluble carbohydrates unreactive with yeast.
Murray et al discloses production of a non-alcoholic or low-alcoholic malt beverage by employing a cold contact process where yeast is brought in contact with wort for the time period greater than 10, up to a maximum of 30 hours at a temperature between about 2 and 5 degrees Centigrade. Murray et al discloses that such cold contact process restricts ethanol production. Since Forrest discloses production of a non-alcoholic or low-alcoholic malt beverage by producing a wort of low fermentability and further discusses various methods to further decrease the alcohol content of the malt beverage, one of ordinary skill in the art would have been motivated to modify Forrest et al in view of Murray et al and to employ cold contact process as disclosed by Murray et al in order to further reduce alcohol content of the malt beverage.
In response to Applicant’s arguments regarding gravity of wort, it is noted that Murray et al discloses boiling malt wort having a Plato value between 12 and 20 degrees. 

In response to Applicant’s arguments on page 10 of the Reply, it is noted that the instant claims recite the range of inactivation temperature of over 85°C. Forrest et al teaches inactivation temperature of 85°C. It is noted that the range of “over 85°C” includes temperature values that are infinitely close to 85°C as taught by Forrest et al. 
Further in regard to the inactivation temperature, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the inactivation temperature as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
Further in response to response to Applicant’s arguments regarding the range of inactivation temperature, it is noted that Forrest et al clearly teaches that “[a]bove 85°C extract recovery and wort separation become difficult, although worts of very low fermentability can be obtained” (page 1 lines 36-37). Hence, Forrest et al clearly teaches that worts of very low fermentability can be obtained when the inactivation temperature is above 85°C. Forrest et al warns that there might be difficulties associated with extract recovery and wort separation. However, Forrest al does not explicitly state that malt should not be heated above 85°C. It is further noted that applicant has not presented any evidence as to the criticality of the temperature range of above 85°C. There is no evidence that heating malt to a temperature of immediately above 85°C as claimed produces unexpected result that is significantly different from heating malt to a temperature of  85°C as suggested by Forrest et al.
Applicant’s arguments are further directed to the restricted fermentation of wort. Applicant presents arguments that Forrest teaches away from the restricted fermentations.
In response to this argument it is noted that Forest et al discloses the following:
This invention relates to a beer manufacture, and particularly to a method of making a wort of low fermentability, and thence a beer-like beverage of low alcohol content. Non-alcohol or reduced alcohol beer-like beverages have been produced previously either by using unfermented wort, by restricted fermentation using sub-normal temperatures or by removal of alcohol by distillation or reverse osmosis after normal fermentation. Those beverages produced using unfermented wort of normal composition (seventy per cent fermentability) or by restricted fermentation of normal wort at 

As could be seen from the passage as cited above, Forrest et al does not refer to the restricted fermentation of the low-fermentability wort produced by the Forrest et al invention.  Forrest et al refers to the normal wort having normal fermentable sugar composition (i.e. 70% fermentability). Forrest e al cautions that restricted fermentation of normal wort having normal fermentable sugar composition leads to the excessive residual sugar. Forrest et al never states that restricted fermentation of the low fermentability wort produced by inactivation of β-amylase in malt, and reacting α-amylase and starch within the malt, would lead to the excessive residual sugar. Hence, Appellant’s arguments regarding the teaching away is not persuasive.
Applicant urges that Forrest et al warning against restricted fermentation of wort. As stated in the response to arguments above, Forrest et al does not warn against the restricted fermentation of the low fermentability wort produced by the method disclosed by Forrest et al. Forrest et al cautions that restricted fermentation of normal wort having normal fermentable sugar composition leads to the excessive residual sugar.
The instant specification refers to the production of wort having low fermentability of no more than 29% by inactivating β-amylase and reacting α-amylase with starch ([0018]). As stated in the rejection above, Forrest et al (GB 2,181,450) also teaches the production of wort having low fermentability of 30% by inactivating β-amylase and reacting α-amylase with starch (page 1). Forrest et al further teaches fermentation of low-fermentability wort to produce low-alcoholic malt beverage having alcohol content below 0.7 vol.%, The instant specification discloses addition of thermostable α-amylase and mashing at 70-100°C ([0021], [0022]). Forrest also teaches addition of thermostable α-amylase and mashing at 78-85°C (page 1). Applicants disclose production of low-alcohol malt beverage that has flavor profile that is very close to the normal lager beer ([0029]). Forrest et al teaches production of low-fermentability wort by the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/Primary Examiner, Art Unit 1791